Citation Nr: 0326323	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  02-16 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for Meniere's disease.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for the Epstein-Barr 
virus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to July 
1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2000 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In April 2003 the appellant appeared and testified at a 
personal hearing by videoconference before the undersigned.  
A transcript of that hearing is of record.

In his October 2002 substantive appeal the veteran 
essentially raised the issue of service connection for 
bilateral hearing loss.  It also appears a claim for service 
connection for chronic fatigue syndrome may be inferred from 
the record.  These issues are referred to the RO for 
appropriate action.

The issues of entitlement to service connection for hepatitis 
C, Meniere's disease, and Epstein-Barr virus will be 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran had active duty in the Southwest Asia Theater 
of operations during the Persian Gulf War.

2.  The veteran has been diagnosed to have fibromyalgia, 
which has been evaluated by the RO as 10 percent disabling.  


CONCLUSION OF LAW

Fibromyalgia was incurred in the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the following decision regarding fibromyalgia, 
there is no prejudice to the veteran by the Board proceeding 
with that issue at this time without reviewing the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2006.  By 
history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a chronic 
multisymptom illness include, but are not limited to: (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headaches, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders.  38 
U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

Diagnostic Code 5025 for fibromyalgia (fibrositis, primary 
fibromyalgia syndrome) with widespread musculoskeletal pain 
and tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms provides a 10 percent rating for symptoms that 
require continuous medication for control.

The veteran's DD 214 indicates that he had active duty 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War.  At his April 2003 Board video hearing 
the veteran testified that he began to feel tired upon his 
return to the United States following Desert Storm.  He first 
sought treatment for his fatigue and related symptoms in 
1995.

A March 2000 letter from a VA physician indicates that the 
veteran was diagnosed to have fibromyalgia in conjunction 
with a Persian Gulf Registry examination.  A March 2000 VA 
medical record and a June 2001 VA examination noted the 
veteran's symptoms associated with fibromyalgia (and chronic 
fatigue syndrome) included fatigue, headaches, arthralgias, 
tender points, sleep problems, and tremors.  Both the March 
2000 VA medical record and the June 2001 VA examination noted 
that the veteran was taking medication on a regular basis 
(including ibuprofen) to alleviate his symptoms associated 
with fibromyalgia.

As signs and symptoms of a medically unexplained chronic 
multisymptom illness (i.e., fibromyalgia and chronic fatigue 
syndrome) have been noted by medical personnel in post-
service treatment or examination, and as the March 2000 VA 
medical record and June 2001 VA examination reveal that the 
veteran's fibromyalgia requires continuous medication for 
control (thereby satisfying the requirement that symptoms 
must be manifest to a degree of 10 percent or more under 
Diagnostic Code 5025), the veteran's claim for service 
connection for fibromyalgia is warranted.  The Board observes 
that the RO reached a similar conclusion regarding the level 
of the veteran's fibromyalgia disability in a November 2001 
nonservice-connected pension rating decision.


ORDER

Service connection for fibromyalgia is granted.


REMAND

A review of the claims folder reveals that the issues of 
entitlement to service connection for hepatitis C, Meniere's 
disease, and Epstein-Barr virus are not yet ready for 
appellate review.

Service medical records contain no complaints or diagnoses of 
hepatitis C or any liver abnormality.  It appears that the 
veteran was first diagnosed with hepatitis C in conjunction 
with his March 1999 Gulf War Registry examination.  At a June 
2001 VA examination the veteran was unable to identify risk 
factors for hepatitis C except for a possible blood 
transfusion.

Service medical records contain no complaints or diagnoses of 
Meniere's disease.  An October 1996 private medical record 
indicates that the veteran began to complain of dizziness.  
After undergoing clinical and diagnostic studies, both VA and 
private physicians have indicated that the veteran suffers 
from Meniere's disease.

Service medical records contain no complaints or diagnoses of 
the Epstein-Barr virus.  The veteran was diagnosed with 
Epstein-Barr virus following February 2000 VA laboratory 
studies.

The veteran has contended that his hepatitis C, Meniere's 
disease, and Epstein-Barr virus are in some way related to 
his service in the Persian Gulf.  The Board observes that 
neither VA nor private physicians have offered an opinion of 
etiology concerning the veteran's hepatitis C, Meniere's 
disease, and Epstein-Barr virus disabilities.  The Board has 
reviewed the veteran's claims file and finds that due to the 
circumstances and complexity of this case, a VA medical 
examination that addresses the veteran's contentions in this 
case is necessary prior to adjudicating these claims.

Although not entirely clear, it appears that the veteran is 
receiving regular treatment at the Oklahoma City VAMC.  All 
records dated after May 2000 relating to the disabilities on 
appeal should be obtained.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  It should be ensured that the notice 
and duty to assist requirements of 
38 U.S.C.A. §§ 5103, 5103A are met, and 
in this regard, all pertinent VA medical 
records not already in the claims file 
should be obtained and made of record.  
In particular, records from the Oklahoma 
City VAMC dated from May 2000 to the 
present should be associated with the 
claims file.

2.  The veteran should be scheduled for 
VA examinations by the appropriate 
physician to ascertain the nature and 
etiology of any current hepatitis C, 
Meniere's disease, and Epstein-Barr virus 
disability that may be present.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination, and any medically 
indicated special tests and studies 
should be accomplished.  After reviewing 
the claims file and examining the 
veteran, the examiner(s) should offer an 
opinion as to whether it is at least as 
likely as not that the hepatitis C, 
Meniere's disease, and Epstein-Barr virus 
disorders are related to the veteran's 
military service, and his duty in 
Southwest Asia.  A rationale for such 
opinion should be provided.

3.  When the development requested has 
been completed, the issues should again 
be reviewed.  If the benefits sought are 
not granted in full, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



